Citation Nr: 0503405	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an effective date prior to October 8, 
2002, for the grant of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from September 1992 to July 
1995, and from May 1999 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the claims on appeal.

The issue of entitlement to service connection for a heart 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was discharged from his second period of 
active duty in October 2000.

2.  There is no correspondence in the claims file regarding a 
low back disorder until the veteran filed a claim in November 
2000.

3.  The RO granted service connection for a low back disorder 
by rating decision dated in May 2002, and set an effective 
date of October 8, 2002, the first day following the 
veteran's discharge from military service.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 8, 2002, 
for the grant of service connection for a low back disability 
have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he filed a claim for a low back 
disorder after his first period of active duty and should be 
awarded service-connected for a low back disability to July 
1995.

As an initial procedural matter, the Board notes that the 
service medical records from the veteran's first period of 
active duty are apparently lost.  Multiple attempts to locate 
the records have proven unsuccessful.  At this point, a 
remand for additional attempts at locating the service 
medical records would be futile.

Moreover, the Board finds that there will be no prejudice to 
the veteran in deciding the issue on the merits.  As the 
veteran is already service-connected for a low back disorder, 
it is conceded that he injured his back during active duty.  
The only issue with respect to an earlier effective date is 
when he filed a claim for benefits with VA.  As 
correspondence related to this issue would not be contained 
in the service medical records, there is no prejudice to him 
in considering this claim on the merits.  

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2004) (emphasis added).  

The effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2004) (emphasis added).  

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

Further, the Rodriguez court stated that when 38 C.F.R. 
§ 3.155(a) referred to "an informal claim," it necessarily 
incorporated the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

The veteran contends, in essence, that he is entitled to an 
effective date earlier than October 8, 2000, for the grant of 
service connection for a low back disability.  He maintains 
that he should be awarded benefits effective to July 1995, 
the day following military discharge from his first period of 
active duty.

Specifically, in November 2000, shortly after discharge from 
his second period of active duty, the veteran filed a claim 
for compensation for a low back disorder (VA Form 21-526).  
On this form, the veteran indicated that he had not 
previously filed a claim for any benefit with VA.  This is 
the first correspondence contained in the claims file of an 
intention to file a claim for a low back disability.

By rating decision dated in May 2002, the RO granted the 
veteran's claim for service connection and assigned a 20 
percent rating effective to October 2000, the day after his 
military discharge. 

The Board has carefully reviewed the claims file and finds no 
evidence of an intent to file a claim for a low back disorder 
between the veteran's periods of active duty.  Physically, 
the claims file essentially begins with the November 2000 
claim for compensation for a low back disorder.  There is no 
correspondence contained in the claims file prior to that 
date and no basis for an earlier effective date.

The Board also reviewed the service medical records from the 
second period of active duty, which contain a July 1997 
military physical.  At that time, the clinical evaluation of 
the veteran's back was normal, although he self-reported back 
pain in the Report of Medical History.  However, there is no 
other correspondence or medical evidence associated with the 
claims file dated between July 1995 (the end of his first 
period of active duty) and May 1999 (the beginning of his 
second period of active duty).  

He asserts that he filed a claim at the time he was released 
from his first period of active duty.  But there is no 
correspondence in the claims file to that effect and no other 
evidence received from the veteran to substantiate that 
claim.  

In an October 1999 Physical Therapy note, shortly after he 
returned to active duty, the veteran reported that he injured 
his back while on active duty in 1993 (during his first 
period).  He indicated that he underwent physical therapy at 
that time and had a gradual decrease in symptoms.  He 
acknowledged that he had decreased his running, road 
marching, and other types of impact activity since his first 
discharge but was still active in a construction job and had 
little to no problem with his back.  He indicated that he 
returned to active duty in May 1999 and had a return of his 
low back pain approximately two weeks after resuming impact 
activities.

There is no evidence that the veteran filed a claim for 
compensation for a low back disorder prior to his release 
from his second period of active military service   A review 
of the claims folder reveals no correspondence from the 
veteran indicating an intent to file a claim for a low back 
disorder until he filed the claim in November 2000, after 
discharge from his second period of active duty.  
Accordingly, the Board finds that the current effective date 
for the award of service connection for a low back disorder 
is correct and there is no legal basis for an effective date 
prior to October 8, 2000.  Thus, the claim for an earlier 
effective date must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran regarding the claim for an 
earlier effective date was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case regarding the claim was provided to the 
veteran in July 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
September 2002 statement of the case and the July 2004 
supplemental statement of the case.  

In light of the actual notice provided, the Board finds that 
any content deficiency in the notice letter was non-
prejudicial error.  Therefore, no further action is necessary 
under the mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, multiple efforts have been made to 
associate the veteran's service medical records from his 
first period of active duty with the claims file but each 
attempt has proven to be unsuccessful.  Of note, all the 
service medical records from the veteran's second period of 
active duty are present.  Further, all identified and 
authorized post-service VA and private medical records 
relevant to the issue on appeal have been requested or 
obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  As the 
issue of an earlier effective date is decided as a matter of 
law based on the medical evidence and correspondence in the 
record at the time and no medical examination is required for 
adjudication.  Thus, the available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

The claim for entitlement to an effective date prior to 
October 8, 2002, for the grant of service connection for a 
low back disability is denied.


REMAND

The veteran maintains that he should be service-connected for 
a heart disorder.  He contends that he never had any problems 
with his heart during his first period of active duty but was 
diagnosed with a heart problem during his second period of 
active duty.  

The Board notes that the veteran experienced cardiac 
symptomatology shortly after entering his second period of 
active duty in mid-1999, including feelings of a heart 
flutter and palpitations; however, cardiac testing was 
essentially normal.  In October 2000, he was discharged from 
active duty.  He filed a claim for a low back disorder but 
nothing else.

In September 2001, the veteran sought outpatient treatment 
for squeezing chest pain.  He reported a history of chest 
pain for years, worsening in the preceding few weeks.  In 
January 2002, after further cardiac work-up, he was diagnosed 
with systolic click syndrome and he was scheduled to undergo 
a treadmill test "which might reflect the presence of a 
congenital coronary artery anomaly."  

Apparently relying on the January 2002 cardiac note, a 
February 2002 VA examiner reported that "the cardiologist 
referred [the veteran] has congenital coronary artery anomaly 
and systolic click syndrome."  However, a further cardiology 
follow-up note dated in May 2002 reflects that he was 
scheduled to undergo a stress test to "rule/out congenital 
anomaly."  While it has been suggested that the veteran has 
a congenital heart disorder, it does not appear that the 
diagnosis has ever been confirmed.  

Further, if a congenital heart disorder is shown, a medical 
opinion is needed as to whether there was an increase in the 
disorder as a result of military service.  Moreover, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in New Orleans, 
Louisiana, for the period from October 
2003 to the present.

2.  There is a suggestion in the claims 
file that the veteran may have moved to 
Ohio.  An attempt should be made to 
ascertain whether he has received medical 
care at the Cleveland VAMC or other VA 
medical facility in Ohio.  If so, those 
records should also be associated with 
the claims file.

3.  The veteran should be scheduled for 
an examination by an appropriate 
specialist for a medical opinion 
regarding the relationship between his 
cardiac complaints and active military 
duty.  The claims file should be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should elicit 
a history from the veteran of cardiac 
problems during service and thereafter.  
Specifically, the examiner is requested 
to express an opinion as to the 
following:
	
?	What is the nature of the veteran's 
current cardiac disorder?  In 
answering this question, the examiner 
should indicate whether any heart 
disorder found on examination is a 
congenital condition.
?	If a congenital heart disorder is 
found, was it aggravated by the 
veteran's periods of active duty?
?	If no congenital heart disorder is 
found, does the record establish that 
the veteran's current cardiac 
symptomatology at least as likely as 
not (i.e., probability of 50 percent) 
had its onset during service or is in 
any other way causally related to 
service?
	
4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


